27 P.3d 170 (2001)
175 Or. App. 286
STATE of Oregon, Respondent,
v.
Richard James BRENNER, Appellant.
93-CR-0072-15, 93-CR-0194-15; A89618 (Control), A89619
Court of Appeals of Oregon.
Submitted on Remand May 11, 2001.
Decided July 5, 2001.
Sally L. Avera, Public Defender, and James N. Varner, Deputy Public Defender, for appellant.
Hardy Myers, Attorney General, Michael D. Reynolds, Solicitor General, and Douglas F. Zier, Assistant Attorney General, for respondent.
Before LANDAU, Presiding Judge, and DEITS, Chief Judge, and BREWER, Judge.
PER CURIAM.
Reversed and remanded. State v. Fleetwood, 331 Or. 511, 16 P.3d 503 (2000).